UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6193


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

COREY BROWN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:00-cr-00005-H-2)


Submitted:    May 21, 2009                    Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Brown, Appellant Pro Se.  Anne Margaret Hayes, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Corey Brown appeals the district court’s order denying

his 28 U.S.C. § 3582(c)(2) (2006) motion.                We have reviewed the

record   and   find    no   reversible    error.     Accordingly,         we   deny

Brown’s motion for appointment of counsel and affirm for the

reasons stated by the district court.              United States v. Brown,

No.   4:00-cr-00005-H-1       (E.D.N.C.   filed    Jan.    22,    2009;    entered

Jan. 23, 2009).       See United States v. Dunphy, 551 F.3d 247 (4th

Cir. 2009).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument    would    not    aid    the   decisional

process.

                                                                          AFFIRMED




                                      2